On August 31, 2004, the defendant was sentenced to a Three (3) year commitment to the Department of Corrections, with recommended placement in the Missoula Pre-Release Center for treatment, to run consecutive to the Missoula County sentence in Cause number DC-03-469, for the offense of Issuing a Bad Check, Common Scheme, a felony.
On March, 7, 2005, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Mariah Eastman. The state was not represented.
The Defendant having been duly informed of the amended judgment and commitment, and having waived his right to appear before the undersigned for this pronouncement of sentence, whereupon,
IT IS ORDERED, ADJUDGED AND DECREED that the sentence shall be amended to a three (3) year commitment to the Department of Corrections, with recommended placement in the Missoula Pre-Release Center for treatment, to run concurrent to the Missoula sentence in Cause number DC-03-469, rather than consecutive to each other.
DATED this 25th day of April, 2005.
Hon. Ted L. Mizner District Court Judge